          Case 1:20-cr-00301-PKC Document 126 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                       20-cr-301 (PKC)

                -against-
                                                                        AMENDED
                                                                         ORDER
HUMBERTO RODRIGUEZ, ANDRES BELLO,
JASON TAVAREZ, SHARONNE LEWIS,
and ALEX MELENDEZ

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The next proceeding in this case will proceed as scheduled at 11:00 a.m. on March

2, 2021 in Courtroom 26A. To facilitate access to the Courthouse on the day of the conference,

follow the instructions attached to this Order.

                SO ORDERED.




Dated: New York, New York
       February 26, 2021
        Case 1:20-cr-00301-PKC Document 126 Filed 02/26/21 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                               2
